Title: To Benjamin Franklin from Madame Brillon, [29 September 1778]
From: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt
To: Franklin, Benjamin


[September 29, 1778]
Je fus trop heureuse, samedi, dimanche, lundi; oui mon chér papa je fus trop heureuse, mon chagrin me le prouve a présent! Je n’ai pas voulu allér encore rangér votre appartement, parce que tout m’y disoit d’une maniére trop sensible que vous n’y éstes plus; mais j’ai été dans nos prairies, j’y ai vû partout la trace de vos pas; les arbres m’ont paru d’un vérd triste, l’eau de nos riviéres m’a semblé coullér plus lentement. Ce ne sont pas des compliments que je vous fais, c’est l’éxpréssion simple de mon coeur a laqu’elle je me livre: c’est a mon pére, que sa fille tendre et aimante parle; j’eus un pére, le plus honnéste des hommes, il fut mon premiér, et mon meilleur ami; je l’ai pérdu avant le tems! Vous m’avés dit souvent: ne pourroisje pas vous tenir lieu de ceux que vous regrettés: et vous m’avés raconté l’usage humain de cértains sauvages, qui adoptent les prisonniérs qu’ils font a la guérre, et leur font prendre la place de ceux de leurs parents qui leur manquent; vous avés pris dans mon coeur la place de ce pére que j’aimois que je réspéctois tant; la douleur déchirante que j’éprouvois de sa pérte, s’est changée en une mélancolie douce qui m’est chére et que je vous dois; vous vous éstes acquis en moi, un enfant, une amie de plus; j’ai commencés par avoir pour vous l’idolatrie que tout le monde doit a un grand homme; j’ai eu la curiosité de vous voir, mon amour propre a été flatté de vous recevoir chés moi; ensuitte je n’ai plus vû en vous, que votre áme sensible a l’amitié, votre bonté, votre simplicité, et j’ai dit, cet homme est si bon qu’il m’aimera, et je me suis mise a vous bien aimér pour vous engagér a en faire de mesme; il est un moyen de me prouvér, si mon amitié vous est chére, si vous avés été content de la maniére dont je vous ai soigné chéz moi; c’est d’y revenir mon chér papa, avéc votre aimable fils avéc mon voisin; j’espére que vous le pourrés, et que si vous le pouvés vous le ferés; j’ai l’honneur d’estre mon chér papa Votre trés humble et trés obeissante sérvante
D’hardancourt Brillon
Recevés les hommages de tous ceux que vous avés laissé chés moi.
 
Addressed: A Monsieur / Monsieur Franklin / A Passy
